Citation Nr: 1036059	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  08-19 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disability.  

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for prostatitis.  

4.  Entitlement to service connection for irritable bowel 
syndrome.  

5.  Entitlement to service connection for a left kidney 
condition.  

6.  Entitlement to service connection for hearing loss of the 
right ear.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from July 1966 to November 1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in New Orleans, 
Louisiana, denying the claims currently on appeal.  

The Veteran has claimed service connection for PTSD.  In Clemons 
v. Shinseki, 23 Vet. App. 1 (2009), the Court held that a 
claimant seeks service connection for the symptoms of a 
disability, regardless of how those symptoms are diagnosed or 
labeled.  In the present case, the Veteran has been diagnosed 
with a number of different psychiatric disorders.  Therefore, the 
claim has been recharacterized as one of service connection for a 
psychiatric disorder, to include PTSD.  The issue is thus 
restated on the title page of this decision.  

The issue of entitlement to service connection for a psychiatric 
disorder, to include PTSD, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



	(CONTINUED ON NEXT PAGE)
FINDINGS OF FACT

1.  The September 1996 rating decision denying the Veteran's 
claim of entitlement to service connection for PTSD was not 
appealed in a timely fashion and is, therefore, final.  

2.  New and material evidence having been received, the Veteran's 
claim of entitlement to service connection for a psychiatric 
disorder, to include PTSD, is reopened.  

3.  The March 1980 Board decision denying the Veteran's claim of 
entitlement to service connection for a low back disorder was not 
appealed in a timely fashion and is, therefore, final.  

4.  Evidence submitted since the March 1980 Board decision is not 
new and material and it does not raise a reasonable possibility 
of substantiating the Veteran's claim of entitlement to service 
connection for a low back disorder.  

5.  The February 1997 rating decision denying the Veteran's claim 
of entitlement to service connection for prostatitis was not 
appealed in a timely fashion and is, therefore, final.  

6.  Evidence submitted since the February 1997 rating decision is 
not new and material and it does not raise a reasonable 
possibility of substantiating the Veteran's claim of entitlement 
to service connection for prostatitis.  

7.  The record does not demonstrate that the Veteran has ever 
been diagnosed with, or treated for, irritable bowel syndrome.  

8.  The record does not demonstrate that the Veteran has ever 
been diagnosed with, or treated for, a left kidney disorder.  

9.  The record does not demonstrate that the Veteran has ever 
been diagnosed with, or treated for, right ear hearing loss.  
CONCLUSIONS OF LAW

1.  The September 1996 rating decision denying service connection 
for PTSD is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 
C.F.R. §§ 3.160(d), 20.201, 20.302 (2009).

2.  New and material evidence has been received and the Veteran's 
claim of entitlement to service connection for a psychiatric 
disorder, to include PTSD, is reopened.  38 U.S.C.A. §§ 5107, 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).  

3.  The March 1980 Board decision denying service connection for 
a low back disorder is final.  38 U.S.C.A. § 7105(b), (c) (West 
2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302 (2009).

4.  New and material evidence has not been received and the 
Veteran's claim of entitlement to service connection for a low 
back disorder remains closed.  38 U.S.C.A. §§ 5107, 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2009).  

5.  The February 1997 rating decision denying service connection 
for prostatitis is final.  38 U.S.C.A. § 7105(b), (c) (West 
2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302 (2009).

6.  New and material evidence has not been received and the 
Veteran's claim of entitlement to service connection for 
prostatitis remains closed.  38 U.S.C.A. §§ 5107, 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2009).  

7.  The criteria for establishing entitlement to service 
connection for irritable bowel syndrome have not been met.  
38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2009).  

8.  The criteria for establishing entitlement to service 
connection for a left kidney disorder have not been met.  
38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2009).  

9.  The criteria for establishing entitlement to service 
connection for right ear hearing loss have not been met.  
38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.385 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the Veteran is expected to provide in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that the failure to provide pre-
adjudicative notice of any of the necessary duty to notify 
elements was presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  VA was required to show that 
that the error did not affect the essential fairness of the 
adjudication, and that to make such a showing the VA had to 
demonstrate that the defect was cured by actual knowledge on the 
claimant's part or that a benefit could not have been awarded as 
a matter of law.  Id.  However, the United States Supreme Court 
(Supreme Court) recently held this framework to be inconsistent 
with the statutory requirement that the CAVC take "due account 
of the rule of prejudicial error" under 38 U.S.C.A. 
§ 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In 
reversing the Federal Circuit's decision, the Supreme Court held 
that the burden is on the claimant to show that prejudice 
resulted from the error, rather than on VA to rebut a presumed 
prejudice.  Id.

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  To satisfy this requirement, VA is required to 
look at the bases for the denial in the prior decision and to 
provide the Veteran with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, a letter provided to the Veteran in January 2003 
included the criteria for reopening a previously denied claim and 
the criteria for establishing service connection.  The letter 
also provided the Veteran with information concerning why the 
claims were previously denied and of his and VA's respective 
duties for obtaining evidence.  While the Veteran was not 
provided with the Dingess requirements (specifically, how 
disability ratings and effective dates are assigned), because the 
claims are being denied, any question as to the appropriate 
disability rating or effective date is moot, and there can be no 
failure-to-notify prejudice to the Veteran.  See Dingess/Hartman, 
19 Vet. App. at 484. 

Under these circumstances, the Board finds that the notification 
requirements have been satisfied as to both timing and content.  
Adequate notice was provided to the Veteran prior to the transfer 
and certification of his case to the Board that complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board recognizes that the Veteran has not been afforded a VA 
examination for his claimed disabilities of irritable bowel 
syndrome, a left kidney condition or right ear hearing loss.  
However, no examination is required for these claims.  In 
determining whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with respect 
to a veteran's claim for benefits, there are four factors for 
consideration.  

These four factors are:  (1) whether there is competent evidence 
of a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that an 
event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an applicable 
presumption period; (3) whether there is an indication that the 
disability or symptoms may be associated with the Veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

In this case, no examination is necessary in order to adjudicate 
these claims because there is no evidence to satisfy the first or 
second McLendon criteria discussed above.  Specifically, there is 
no evidence of a current diagnosis, or current symptomatology, 
and no evidence of an in-service disease or injury.  Therefore, a 
medical examination would serve no useful purpose in this case, 
since the requirement of an in-service disease or injury to 
establish a service connection claim cannot be met upon 
additional examination.  The Veteran was not prejudiced by the 
lack of VA examination.

Also, no examination is necessary in order to adjudicate the 
claims of entitlement to service connection for a low back 
condition and prostatitis.  According to 38 C.F.R. § 
3.159(c)(4)(iii), paragraph 3.159(c)(4)(i) applies to a claim to 
reopen a finally adjudicated claim only if new and material 
evidence is presented or secured.  The Court has interpreted this 
to mean that VA is not required to provide examination or 
opinions to a claimant who attempts to reopen a finally 
adjudicated claim until new and material evidence has been 
submitted.  Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1341 (Fed. Cir. 2003).  As will 
be discussed in a subsequent section, new and material evidence 
has not been submitted regarding these claims.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  VA obtained the Veteran's service medical records.  
Also, VA has obtained the records of the Veteran's outpatient 
treatment with VA.  Copies of the Veteran's Social Security 
Administration (SSA) records have also been obtained and 
incorporated into the claims file.  Significantly, neither the 
Veteran nor his representative has identified any additional 
existing evidence that is necessary for a fair adjudication of 
the claim that has not yet been obtained.  

Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

New and Material Evidence

Relevant Laws and Regulations

Governing regulations provide that an appeal consists of a timely 
filed notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive appeal.  
38 C.F.R. § 20.200.  Rating actions from which an appeal is not 
timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  In general, Board decisions which are unappealed 
become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must 
reopen a finally disallowed claim when new and material evidence 
is presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and it must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  The United States Court of Appeals 
for Veterans Claims (Court) has elaborated on what constitutes 
"new and material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  In 
determining whether new and material evidence has been submitted, 
the Board must consider the specific reasons for the prior 
denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire record.  
Evans, 9 Vet. App. at 273.  

For the purpose of establishing whether new and material evidence 
has been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  



	(CONTINUED ON NEXT PAGE)
Psychiatric Disorder

In a September 1996 rating decision, the RO declined to reopen 
the Veteran's claim of entitlement to service connection for PTSD 
because new and material evidence had not been submitted.  It was 
noted that the Veteran had failed to submit any evidence 
demonstrating that he had a confirmed diagnosis of PTSD, or, 
sufficient information to allow verification of an in-service 
stressor.  The Veteran was also denied service connection for a 
mental disorder in an October 1998 rating decision.  This claim 
was denied because there was no evidence demonstrating that the 
Veteran's mental disorder was related to military service.  
Therefore, for the evidence to be material in this case, it must 
relate to these unestablished facts.  

That having been said, the Board finds that the Veteran has 
submitted new and material evidence regarding these claims.  The 
record now contains a number of VA outpatient treatment records 
assigning a diagnosis of PTSD and other psychiatric disorders.  
Also, the Center for Unit Records Research (CURR) confirmed that 
the Veteran was present in areas in Vietnam that were under 
attack.  The regulations pertaining to PTSD were recently 
amended, and 38 C.F.R. §3.304(f)(3) no longer requires the 
verification of an in-service stressor if the Veteran was in a 
location involving "fear of hostile military or terrorist 
activity."  Therefore, the Veteran's claim of entitlement to 
service connection for a psychiatric disorder, to include PTSD, 
is reopened.  

Low Back Disability

The Veteran's claim of entitlement to service connection for a 
low back disability was denied by the Board in March 1980 because 
the evidence did not demonstrate that the Veteran's back 
condition was related to military service.  Therefore, for the 
evidence to be material in this case, it must address this 
unestablished fact.  

With that having been said, the Board finds that the Veteran has 
not submitted new and material evidence regarding this claim.  VA 
outpatient treatment records demonstrate that the Veteran has 
complained of intermittent low back pain since the 1990s.  
However, none of these records suggest any relationship to the 
Veteran's military service.  In fact, a June 2000 record notes 
that the Veteran was suffering from low back pain for the past 5 
months.  A September 2000 VA outpatient treatment record 
indicates that the Veteran was now suffering from low back pain 
following a fall some 3 weeks earlier.  An April 2008 record 
notes that the Veteran was complaining of chronic low back pain.  

The above evidence is not new and material.  A current back 
disability was well-established at the time of the Board's March 
1980 denial.  Therefore, these records are cumulative of evidence 
already of record in that they simply diagnose a current 
disability.  They are not material to the Veteran's claim either, 
in that they do not raise a reasonable possibility of 
substantiating his claim since none of these records suggest a 
possible relationship between the Veteran's current low back 
disability and his military service.  As such, new and material 
evidence has not been received.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  New and material evidence has not been received, 
and the Veteran's claim of entitlement to service connection for 
a low back disorder remains closed.

Prostatitis

The Veteran was denied service connection for prostatitis in a 
February 1997 rating decision.  This claim was denied because 
there was no evidence to suggest that this condition manifested 
during, or as a result of, active military service.  Therefore, 
for the evidence to be material in this case, it must address 
this unestablished fact.  

With that having been said, the Board finds that new and material 
evidence has not been submitted for this issue.  A February 1997 
VA outpatient treatment record notes that the Veteran was 
complaining of prostate problems.  He was noted to have symptoms 
of prostatitis but no actual diagnosis was assigned.  The record 
also contains a September 2001 Agent Orange Examination.  While 
this examination notes a history of an enlarged prostate, the 
prostate was noted to not be enlarged upon examination.  The 
Veteran was also diagnosed with acute prostatitis in what appears 
to be April 2001.  

None of the above records qualify as new and material evidence.  
The Veteran has not submitted any evidence demonstrating that he 
suffers from a chronic prostate disability that manifested 
during, or as a result of, active military service.  The only 
evidence submitted by the Veteran suggests an acute condition.  
Furthermore, there is no evidence suggesting a possible 
relationship between this condition and military service.  As 
such, the evidence does not raise a reasonable possibility of 
substantiating the Veteran's claim.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  New and material evidence having not been 
received, the Veteran's claim of entitlement to service 
connection for prostatitis remains closed.

Service Connection

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after 
discharge will still be service connected if all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d); see also Combee 
v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996)).  

Where a veteran has served for 90 days or more during a period of 
war, or during peacetime service after January 1, 1947, and a 
chronic disorder, such as hearing loss or cardiovascular-renal 
disease, becomes manifest to a degree of 10 percent within one 
year from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309 (2009).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and expertise 
is not competent to provide a probative opinion on a medical 
matter, to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  

Irritable Bowel Syndrome

The Veteran contends that he is entitled to service connection 
for irritable bowel syndrome.  Specifically, the Veteran asserts 
that he suffered from this disorder during military service and 
that he has continued to suffer from it to this day.  However, 
the preponderance of the evidence demonstrates that the Veteran 
did not develop chronic irritable bowel syndrome as a result of 
active military service.  As such, service connection is not 
warranted.  

The Veteran's service treatment records do not demonstrate that 
he was diagnosed with irritable bowel syndrome during his active 
military service.  The records demonstrate that he was treated 
frequently for constipation from August 1969 to November 1969.  
The records demonstrate that the Veteran was consistently treated 
with a laxative but that he would return due to their 
ineffectiveness.  According to a November 1969 record, the 
Veteran's constipation was related to his "nerves."  The 
Veteran was not diagnosed with a chronic disability of the 
digestive system, to include irritable bowel syndrome.  

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  However, medical evidence must relate 
this chronic symptomatology to the Veteran's present condition.  
See id.  

Post-service treatment records demonstrate that the Veteran has 
not suffered from chronic symptomatology of a digestive disorder, 
to include irritable bowel syndrome, since his separation from 
active duty.  According to a November 1978 VA examination, an 
examination of the abdomen was normal.  The Veteran was later 
afforded a VA examination in August 1994 due to his possible 
exposure to toxic chemicals during active duty.  During this 
examination, the Veteran indicated that he had tarry black stools 
on one occasion about one month earlier, but he denied having any 
current abdominal complaints.  

The next evidence of record of a digestive condition is an 
October 2008 VA outpatient treatment record indicating a 
diagnosis of gastroesophageal reflux disease (GERD).  This record 
made no mention of irritable bowel syndrome or any associated 
symptomatology.  An earlier treatment record from October 2007 
also indicates that examination of the Veteran's abdomen revealed 
it to be soft and non-tender.  Bowel sounds were also normal and 
the Veteran was noted to have normal stools.  None of the above 
records suggest that the Veteran has been diagnosed with a 
chronic disability of the bowels that is related to military 
service.  

Based on the above evidence, the Board concludes that the Veteran 
is not entitled to service connection for irritable bowel 
syndrome.  While there is evidence of constipation for several 
months during military service, the record demonstrates that this 
was an acute condition.  Examinations from November 1978 and 
August 1994 revealed the Veteran's abdomen to be normal.  In 
fact, the only evidence of a bowel condition is a single incident 
of tarry stools in 1994.  The Veteran specifically denied 
abdominal symptomatology in October 2007 and his stools were 
described as normal.  Finally, the record does not demonstrate 
that the Veteran has ever been diagnosed with irritable bowel 
syndrome.  There must be a current diagnosis of a disorder for 
service connection to be granted.  Hickson v. West, 12 Vet. 
App. 247, 252 (1999).  Without a medical diagnosis of irritable 
bowel syndrome, the Board must deny the Veteran's claim.  See 
Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the 
existence of a current disability is the cornerstone of a claim 
for VA disability compensation).  

Finally, the Board has considered the statements provided by the 
Veteran in support of his claim.  According to his April 2001 
claim, he suffered from irritable bowel syndrome during active 
duty and he still suffered from it to the present.  However, the 
objective medical evidence does not demonstrate that the Veteran 
suffered from a diagnosed bowel syndrome during military service 
or at any time during the pendency of his claim.  In fact, the 
Veteran specifically denied having any abdominal complaints, in 
addition to a single incidence of tarry stool, during an August 
1994 examination.  Since the Veteran's testimony is contradicted 
by the evidence of record, the Board does not find it to be 
credible.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for irritable bowel syndrome must be denied.



	(CONTINUED ON NEXT PAGE)
Left Kidney Condition

The Veteran contends that he is entitled to service connection 
for a left kidney condition.  However, the record does not 
demonstrate that the Veteran has ever been diagnosed with a left 
kidney condition.  As such, service connection is not warranted.  

The Veteran's service treatment records do not indicate that the 
Veteran suffered from a kidney disorder during active military 
service.  The records demonstrate that the Veteran was seen in 
February 1969 with complaints of "kidney trouble."  Urinalysis 
was normal.  A March 1969 record notes that the Veteran continued 
to complain of low back pain.  The physician indicated that the 
Veteran did not suffer from kidney disease.  The Veteran's 
genitourinary system was also noted to be normal during an August 
1969 military prisoner examination.  The Veteran also denied 
suffering from frequent or painful urination during this 
examination, and there is no indication that a chronic kidney 
disorder was ever diagnosed.  

The Veteran's post-service treatment records fail to demonstrate 
that the Veteran suffered from chronic symptomatology of a kidney 
disorder following his separation from active duty as well.  
According to an August 1994 possible exposure to toxic chemicals 
examination, the Veteran was in no acute distress.  There was no 
mention of a diagnosed kidney disorder, and the only 
genitourinary history reported by the Veteran was that his 
prostate would swell.  The record does demonstrate that the 
Veteran was diagnosed with hypokalmiea in October 2008.  However, 
this has not been related to a kidney disorder.  

In summary, the Veteran was not diagnosed with a kidney disorder 
during active military service.  Furthermore, the record does not 
demonstrate that the Veteran has ever been diagnosed with, or 
treated for, a kidney disorder since his separation from active 
duty.  As noted in the previous section, there must be a current 
diagnosis of a disorder for service connection to be granted.  
Hickson v. West, 12 Vet. App. 247, 252 (1999).  Without a medical 
diagnosis of a disorder of the left kidney, the Board must deny 
the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 
(1997) (holding that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation).  

The Board recognizes that the Veteran sincerely believes he 
suffers from a disorder of his kidney.  However, as a lay person, 
the Veteran is not competent to diagnose himself with such a 
disability.  See Routen, 10 Vet. App. at 186; see also Bostain, 
11 Vet. App. at 127 (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a probative 
opinion on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder)).  The record contains no medical evidence to support 
the Veteran's diagnosis.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for a left kidney disorder must be denied.

Right Ear Hearing Loss

The Veteran contends that he is entitled to service connection 
for hearing loss of the right ear.  However, there is no evidence 
of the Veteran ever having been diagnosed with, or treated, for 
this condition.  As such, service connection is not warranted.  

There is no evidence of hearing loss during active military 
service.  The records are entirely silent regarding this 
condition.  According to an August 1969 military prisoner 
examination, the Veteran's hearing was within normal limits.  
Specific audiometric findings were not provided.  The Veteran 
also denied having, or ever having had, hearing loss in reports 
of medical history from February 1969 and August 1969.  
Therefore, there is no evidence of this disorder during military 
service.  

In fact, there is no evidence of the Veteran ever having been 
diagnosed with this condition.  The record does not contain any 
evidence diagnosing right ear hearing loss or any medical records 
demonstrating complaints of decreased hearing.  Again, there must 
be a current diagnosis of a disorder for service connection to be 
granted.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  Without 
a medical diagnosis of hearing loss, the Board must deny the 
Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 
(1997) (holding that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation).  

The Board recognizes that the Veteran is competent to testify to 
suffering from hearing loss.  Lay assertions may serve to support 
a claim for service connection when they relate to the occurrence 
of events that are observable as a lay person or the presence of 
a disability or symptoms of a disability that are subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support the 
existence of a disability even when not corroborated by 
contemporaneous medical evidence).  However, the Veteran 
specifically denied suffering from hearing loss in February 1969 
and August 1969.  The Veteran's in-service reports are more 
reliable than his recollections made several decades after 
separation from active duty.  Furthermore, there is no evidence 
of the Veteran ever being treated for this condition.  Therefore, 
the Veteran's testimony does not demonstrate entitlement to 
service connection for right ear hearing loss.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for right ear hearing loss must be denied.


ORDER

New and material evidence having been received, the Veteran's 
claim of entitlement to service connection for a psychiatric 
disorder, to include PTSD, is reopened.  

New and material evidence having not been received, the Veteran's 
claim of entitlement to service connection for a low back 
disability remains closed.  

New and material evidence having not been received, the Veteran's 
claim of entitlement to service connection for prostatitis 
remains closed.  

Entitlement to service connection for irritable bowel syndrome is 
denied.  

Entitlement to service connection for a left kidney disorder is 
denied.  

Entitlement to service connection for right ear hearing loss is 
denied.  


REMAND

The Veteran contends that he is entitled to service connection 
for PTSD.  The Board finds that additional evidentiary 
development is necessary before appellate review may proceed.  

The Board notes that the Veteran has carried a diagnosis of a 
personality disorder since military service.  According to a June 
1969 psychiatric examination, the Veteran suffered from an 
antisocial personality disorder that existed prior to service.  
Congenital or developmental defects such as personality disorders 
are not diseases or injuries for the purpose of service 
connection.  38 C.F.R. § 3.303(c), 4.9; see also Winn v. Brown, 8 
Vet. App. 510, 516 (1996).  However, service connection for such 
a disorder can be granted if there is probative evidence of 
additional disability from aggravation during service.  See 
Monroe v. Brown, 4 Vet. App. 513, 514-515 (1993); Carpenter v. 
Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 19, 
1990); VAOPGCPREC 82-90 (July 18, 1990); and VAOPGCPREC 11-99 
(Sept. 2, 1999).  

The record demonstrates that the Veteran has been diagnosed with 
numerous psychiatric disorders since military service, including 
a nervous disability in August 1994, dysthymic disorder in June 
1996, and chronic anxiety in March 1997.  The Veteran was 
previously afforded a VA mental examination in August 2003, and 
it was determined that the Veteran suffered from no Axis I 
psychiatric disorders, but rather, that the Veteran suffered only 
from an Axis II diagnosis of antisocial personality disorder.  An 
October 2004 VA psychologist also believed that the Veteran's 
psychiatric symptoms were not as pronounced as the Veteran 
suggested on testing, and that his predominant issues were Axis 
II related.  This psychologist diagnosed the Veteran with a 
personality disorder and adjustment disorder with anxiety and 
depressed mood.  However, this same psychologist appears to have 
changed his diagnosis, since he found that the Veteran suffered 
from PTSD during psychological treatment in January 2006.  
Subsequent treatment records demonstrate that the Veteran has 
continued to be diagnosed with Axis I disorders such as PTSD or 
depression, and a November 2007 VA outpatient treatment record 
noted that the Veteran displayed active symptoms of PTSD.  

Based on the above evidence, the Board finds that the Veteran 
must be afforded a new VA psychiatric examination to determine 
whether he suffers from any psychiatric disorder, in addition to 
his personality disorder that manifested during, or as a result 
of, active military service.  Furthermore, an opinion is needed 
as to whether the Veteran's preexisting personality disorder was 
permanently aggravated by military service, resulting in 
additional psychiatric disability.  This was not addressed by the 
Veteran's previous VA examination of July 2003.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a new VA 
psychiatric examination.  The claims file and 
a copy of this remand must be made available 
to the physician designated to examine the 
Veteran.  All indicated tests and studies, 
including psychological testing, should be 
accomplished, and all clinical findings 
should be reported in detail and correlated 
to a specific diagnosis(es).  

The examiner should be asked to provide an 
opinion addressing the following questions:

(a) Is a diagnosis of any Axis I psychiatric 
disorder, to include PTSD, appropriate?

(b) If PTSD is diagnosed, is it at least as 
likely as not that the Veteran's PTSD is 
related to military service?  The Center for 
Unit Records Research (CURR) has confirmed 
that the Veteran was in an area subjected to 
attacks by mortar, rocket, and artillery 
fire.  

(c) If the Veteran is found to have a 
psychiatric disorder(s) other than PTSD, is 
it at least as likely as not that this 
disorder(s) is a result of the Veteran's 
military service?  

(d) Finally, an opinion should be offered 
regarding the Veteran's preexisting 
personality disorder.  An opinion should be 
offered as to whether the Veteran's military 
service aggravated this condition to such a 
degree as to result in additional disability.  

A complete rationale for all opinions 
expressed must be provided.  

2.  The AMC should then readjudicate the 
Veteran's claim.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC), 
containing notice of all relevant actions 
taken on the claim, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


